Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 1 of 13 PageID #: 685



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
WILLIAM E. CUTHBERT,

                        Plaintiff,
                                                           MEMORANDUM & ORDER
            -against-                                      18-CV-4796(JS)(AYS)

THE TOWN OF EAST HAMPTON NEW YORK,
FRANK TROTTA, and BARRY JOHNSON,

                    Defendants.
-------------------------------------X
APPEARANCES
For Plaintiff:      Frederick Martin Oberlander, Esq.
                    The Law Office of Frederick M Oberlander PC
                    43 West 43rd Street, Suite 133
                    New York, New York 11954

For Defendants:         Mark A. Radi, Esq.
                        Sokoloff Stern
                        179 Westbury Avenue
                        Carle Place, New York 11514

SEYBERT, District Judge:

            Currently    before   the    Court   is    plaintiff      William    E.

Cuthbert’s (“Plaintiff”) motion pursuant to Local Rule 6.3 and

Federal Rules of Civil Procedure 59(e) and 60(b)(6) to vacate the

Court’s judgment, entered May 19, 2020, so that Plaintiff may amend

his complaint or, in the alternative, amend the judgment so that

he may pursue his claims under New York law in state court.               (Mot.,

ECF No. 36; Defs. Opp., ECF No. 38; Pl. Reply, ECF No. 40.)                     For

the   reasons    that   follow,    the   motion       is   GRANTED,    and   upon

reconsideration, the relief Plaintiff seeks is DENIED.
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 2 of 13 PageID #: 686



                        BACKGROUND AND PROCEDURAL HISTORY

            On January 23, 2014, Defendants Frank Trotta and Barry

Johnson, police officers for Defendant the Town of East Hampton,

New York, arrested Plaintiff and charged him with disorderly

conduct, harassment, and resisting arrest.                     (Compl., ECF No. 1,

¶¶ 1, 4, 11.)           Plaintiff was tried in state court and a jury

acquitted him of the harassment charge but convicted him of the

disorderly conduct and resisting arrest charges.                      See People v.

Cuthbert,    65    N.Y.S.3d     492    (N.Y.       App.   Div.   2d   Dep’t     2017).1

Plaintiff appealed and on August 24, 2017, the New York State

Appellate     Division,       Second     Department,          reversed   Plaintiff’s

convictions       and    dismissed     the       accusatory    instruments     on    the

grounds that they were “jurisdictionally defective.”                     Id.

            On     August    23,   2018,         Plaintiff,    proceeding      pro   se,

commenced this action against Defendants and asserted claims for

malicious prosecution, municipal liability, and conspiracy under

42 U.S.C. §§ 1983 and 1985.           (See generally Compl.)          By Order dated

December 14, 2018, the Court granted Plaintiff’s request to proceed

in forma pauperis.          (Dec. 14, 2018 Order, ECF No. 7.)               On May 6,

2019, Defendants filed a motion to dismiss.                    (Dismissal Mot., ECF


1 The Court is permitted to take judicial notice of facts contained
in publicly available documents, including, in this case, the
filings in the state court criminal proceedings. See Person v.
White, No. 09-CV-3920, 2010 WL 2723210, at *3 (E.D.N.Y. July 2,
2010).



                                             2
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 3 of 13 PageID #: 687



No. 15; Dismissal Br., ECF No. 17; Dismissal Reply, ECF No. 21.)

Plaintiff, pro se, opposed the motion.               (Pl. Dismissal Opp., ECF

No. 19; Cuthbert Aff., ECF No. 18.)              On October 8, 2019, the Court

referred the motion to Magistrate Judge Anne Y. Shields.                     (Oct.

26, 2020 Elec. Order.)

            On February 21, 2020, Judge Shields issued a report and

recommendation     (“R&R”)    and    recommended       that    the   Court   grant

Defendant’s motion to dismiss in its entirety.                 (See R&R, ECF No.

23.)      Specifically,      Judge   Shields        found     (1) the   malicious

prosecution claim based on the charge of harassment must be

dismissed as time-barred (id. at 6); (2) the malicious prosecution

claim based on disorderly conduct fails because the underlying

criminal proceeding did not terminate in Plaintiff’s favor (id. at

6-8);    (3) the   Complaint    fails       to   adequately     plead   municipal

liability, and, in any event, Plaintiff abandoned the claim (id.

at 8-11 & n.3); and (4) the Complaint fails to adequately allege

a conspiracy cause of action, that such a claim is barred by the

intracorporate conspiracy doctrine, and Plaintiff has abandoned

the claim by failing to address it in opposition to Defendants’

dismissal motion.      (id. at 11-13 & n.4).

            On March 10, 2020, this Court granted Plaintiff’s pro se

request for an extension of time to file objections.                    (Mar. 10,

2020 Elec. Order; Extension Req., ECF No. 25.)                  By letter dated

April 6, 2020, Plaintiff sought a second extension, stating:


                                        3
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 4 of 13 PageID #: 688



            I was able to find counsel who agreed to take
            this on pro bono to assist me but he is elderly
            and has pulmonary co-morbidity. He, therefore,
            is quarantined in a high risk group and, under
            the circumstances, cannot appear for me but
            can (and will) help me especially with
            drafting. He assures me the Second Circuit has
            held some time ago that ghostwriting is
            perfectly acceptable and ethical but suggested
            I advise the court when I’m being so helped so
            it takes into account that my papers may not
            in the future be all pro se and thus may not
            trigger the “extra consideration” otherwise
            allowed them in the court’s discretion (he
            helped me with this letter too)

(Apr. 6, 2020 Ltr., ECF No. 26.)             On April 10, 2020, the Court

granted the request and directed Plaintiff to “clearly indicate

whether he received assistance from an attorney in drafting or

‘ghost writing’ the objections.”             (Apr. 10, 2020 Elec. Order.)

The Court also warned that it “will not afford the objections the

special solicitude normally afforded to pro se submissions in the

event pro bono counsel assists him in drafting or ghost writing

the objections.”        (Id. (citing Price v. City of New York No. 15-

CV-5871, 2018 WL 3117507, at *5 n.5 (S.D.N.Y. June 25, 2018)).)

            On    or    around   May    9,    2020,   Plaintiff      submitted

objections.      (Pl. Obj., ECF No. 28; Defs. Obj. Opp., ECF No. 29.)

On May 19, 2020, the Court overruled Plaintiff’s objections,

adopted    the   R&R,   and   granted   Defendants’   motion    to   dismiss.

(Adoption Order, ECF No. 30.)               The Court noted that although

Plaintiff did not “indicate whether he received assistance with

drafting the objections,” it considered Plaintiff’s pro se status.


                                        4
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 5 of 13 PageID #: 689



(Id. at 3-4.)          Next, the Court observed that Plaintiff did not

object to the R&R’s recommendation that the Court dismiss claims

for    (1) malicious      prosecution       arising      out    of    the    harassment

charge; (2) municipal liability; and (3) conspiracy.                         (Id. at 4.)

Accordingly, the Court reviewed those portions of the R&R for clear

error and, finding none, dismissed the claims.                       (Id.)    The Court

also found that “Plaintiff’s malicious prosecution claim arising

out of the harassment charge is properly dismissed because it is

indisputably      time-barred”       and    that    “Plaintiff         abandoned      his

municipal liability and conspiracy claims because Plaintiff does

not reference or make any arguments as to those claims in his

opposition or his objections.”             (Id. at 4 n.5.)

               Given the “uncertainty surrounding Plaintiff’s pro se

status,” the Court considered de novo whether Judge Shields erred

in    recommending      dismissal    of    the    malicious      prosecution       claim

arising    out    of    the    disorderly      conduct    and    resisting        arrest

convictions.      (Id. at 5.)     The Court overruled Plaintiff’s general

objection and found that “[e]ven if Plaintiff were to sufficiently

satisfy the ‘lack of probable cause’ element for a malicious

prosecution claim,” the claim “still fails as a matter of law

where,    as    here,    the   underlying        criminal      proceeding       did   not

terminate in his favor.”            (Id. at 5-6.)        Specifically, the Court

stated that “Plaintiff’s disorderly conduct and resisting arrest

convictions were reversed and the accusatory instruments were


                                           5
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 6 of 13 PageID #: 690



dismissed as a result of jurisdictional defects,” and thus, the

decision reversing the convictions was “not a termination in

Plaintiff’s favor.”            (Id. at 7.)     Finally, the Court denied

Plaintiff leave to amend because “the defects in the Complaint are

substantive and could not be cured if afforded an opportunity to

amend.”      (Id. at 8-9.)

              On May 19, 2020, the Clerk of the Court entered judgment

in favor of Defendants and closed the case.             (Judgment, ECF No.

31.)    On May 21, 2020, the Court issued an Order stating:

              On   May   20,   2020,  the   Court   received
              Plaintiff’s letter, dated May 11, 2020,
              requesting an additional 30 days to file his
              objection to Judge Shields’ report and
              recommendation. ([ECF No.] 33.) This request
              is DENIED as MOOT because, by affidavit dated
              May 9, 2020, Plaintiff submitted an “affidavit
              in support of [his] objection” to the report
              and recommendation. (See [ECF No.] 28.)
              Defendants filed a response on May 13, 2020.
              ([ECF No.] 29.) On May 19, 2020, the Court
              issued its Memorandum and Order overruling
              Plaintiff’s objections and adopting Judge
              Shields’ report and recommendation. ([ECF No.]
              30.) Therefore, no extension of time is
              required.

(May 21, 2020 Elec. Order.)         On June 16, 2020, Plaintiff filed the

instant motion with the assistance of counsel who “cannot generally

appear for Plaintiff but has written [the motion] for him.”                (See

Mot.    at    ECF   p.   1.)     Although    docketed   as   a   “Motion    for

Reconsideration,” Plaintiff seeks relief pursuant to Local Rule

6.3 and Federal Rules of Civil Procedure 59(e) and 60(b)(6),



                                       6
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 7 of 13 PageID #: 691



requesting that the Court vacate its judgment, entered May 19,

2020,    so   that    Plaintiff   may   amend   his   complaint      or,   in   the

alternative, amend the judgment so that he may pursue his claims

under New York law in state court.              (Id. at 1-2).         Defendants

oppose the motion.

                                   ANALYSIS

I.      Legal Standards

              “A     party   seeking    to   file     an   amended     complaint

postjudgment must first have the judgment vacated or set aside

pursuant to [Federal Rules of Civil Procedure] 59(e) or 60(b).”

Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008).

Under Federal Rule of Civil Procedure 60(b), a court may “relieve

a party . . . from a final judgment” on the following grounds:

              (1) mistake,    inadvertence,   surprise,   or
              excusable    neglect;   (2) newly   discovered
              evidence that, with reasonable diligence,
              could not have been discovered in time to move
              for a new trial under Rule 59(b); (3) fraud
              (whether previously called intrinsic or
              extrinsic), misrepresentation, or misconduct
              by an opposing party; (4) the judgment is
              void; (5) the judgment has been satisfied,
              released, or discharged; it is based on an
              earlier judgment that has been reversed or
              vacated; or applying it prospectively is no
              longer equitable; or (6) any other reason that
              justifies relief.

              “Motions under Rule 59(e) and Local Rule 6.3 are assessed

under the same standard.”         Kudlek v. Sunoco, Inc., 610 F. Supp. 2d

218, 220 (E.D.N.Y. 2009).         “The standard for granting a motion for



                                        7
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 8 of 13 PageID #: 692



reconsideration      pursuant     to       Rule   59(e)   is   strict,    and

reconsideration will generally be denied.”            Jelen v. Breezy Point

Coop., Inc., No. 18-CV-3440, 2018 WL 8996342, at *1 (E.D.N.Y. Dec.

21, 2018).     To prevail on a Rule 59(e) motion to alter or amend a

judgment, a movant must either (1) “present factual matters or

controlling decisions the court overlooked that might materially

have influenced its earlier decision” or (2) “demonstrate the need

to correct a clear error or prevent manifest injustice.”             Sanluis

Devs., L.L.C. v. CCP Sanluis, L.L.C., 556 F. Supp. 2d 329, 331

(S.D.N.Y. 2008).

             A Rule 59(e) motion is committed to the sound discretion

of the district court and “may not be used to advance new facts,

issues or arguments not previously presented to the Court, nor may

it be used as a vehicle for re-litigating issues already decided

by the Court.”     Am. ORT, Inc. v. ORT Israel, No. 07-CV-2332, 2009

WL 233950, at *3 (S.D.N.Y. Jan. 22, 2009) (citations omitted);

Belfiore v. Procter & Gamble Co., 140 F. Supp. 3d 241, 245

(E.D.N.Y. 2015); Hunt v. Enzo Biochem, Inc., No. 06-CV-0170, 2007

WL 1346652, at *1 (S.D.N.Y. May 7, 2007). As such, reconsideration

of a judgment is an “extraordinary remedy to be employed sparingly

in the interests of finality and conservation of scarce judicial

resources.”      Johnson v. New York City, No. 10-CV-5359, 2011 WL

2471030, at *1 (S.D.N.Y. June 21, 2011) (quoting Cordero v. Astrue,

574 F. Supp. 2d 373, 380 (S.D.N.Y. 2008)).


                                       8
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 9 of 13 PageID #: 693



II.   Discussion

             The   Court   notes   that   counsel   has   made   a   “limited

appearance” on behalf of Plaintiff and the pending motion was

“prepared with the substantial assistance” of counsel.               (Mot. at

ECF p. 1.)     As such, the Court will not afford Plaintiff’s motion

the special solicitude normally afforded to pro se submissions.

See Price, 2018 WL 3117507, at *5 n.5 (collecting cases).

             Although far from the exemplar of clarity, the Court

understands that Plaintiff seeks reconsideration of the Court’s

decision to dismiss the malicious prosecution claim because “no

court . . . ever considered the ramification of such proposition

in a § 1983 action where there is significant available evidence,

even that capable of FRE § 201 notice, of legal innocence.”              (Id.

at 7.)    However, Plaintiff’s argument fails to direct the Court to

“overlooked facts or law, mistake, exceptional circumstances, or

undue hardship,” and his motion must therefore be denied.             Trundle

& Co. Pension Plan v. Emanuel, No. 18-CV-7290, 2020 WL 5913285, at

*4 (S.D.N.Y. Oct. 6, 2020).

             Indeed, contrary to Plaintiff’s arguments, “[t]he test

for a favorable termination does not require that actual innocence

be established.”      Hincapie v. City of New York, 434 F. Supp. 3d

61, 73 (S.D.N.Y. 2020).       Rather, in Lanning v. City of Glen Falls,

908 F.3d 19 (2d Cir. 2018), the Second Circuit “reaffirmed the

longtime requirement that favorable termination under federal law


                                      9
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 10 of 13 PageID #: 694



 requires    that     ‘the    prosecution       terminated    in    some     manner

 indicating that the person was not guilty of the offense charged,’

 based on the ‘merits’ rather than ‘on any number of procedural or

 jurisdictional grounds.’”           Rosario v. City of New York, No. 18-

 CV-4023, 2019 WL 4450685, at *4 (S.D.N.Y. Sept. 16, 2019) (quoting

 Lanning, 908 F.3d at 28). Thus, “where a dismissal in the interest

 of justice leaves the question of guilt or innocence unanswered,

 . . . it cannot provide the favorable termination required as the

 basis for [that] claim.”           Thompson v. Clark, 364 F. Supp. 3d 178,

 195 (E.D.N.Y. 2019) (quoting Lanning, 908 F.3d at 28-29).                 Nothing

 in Plaintiff’s motion for reconsideration changes the Court’s de

 novo    determination       that     “the    Second     Department’s      decision

 reversing the disorderly conduct and resisting arrest convictions

 is not a termination in Plaintiff’s favor.”                (See Adoption Order

 at 7-8.)   Therefore, the claims for malicious prosecution based on

 those charges were properly dismissed.

             To the extent Plaintiff also asks the Court to reconsider

 its    judgment    such   that     Plaintiff   is     permitted   to   amend   his

 Complaint to assert state law claims, that request is DENIED.                  “It

 is well-settled that [a motion for reconsideration] is not a

 vehicle for relitigating old issues, presenting the case under new

 theories, securing a rehearing on the merits, or otherwise taking

 a second bite at the apple.”            Analytical Surveys, Inc. v. Tonga

 Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (emphasis added).


                                         10
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 11 of 13 PageID #: 695



 Rather, such motions are to be “narrowly construed in order to

 ensure the finality of decisions and to prevent the practice of a

 losing party examining a decision and then plugging the gaps of a

 lost motion with additional matters.”         Tulczynska v. Queens Hosp.

 Ctr., No. 17-CV-1669, 2020 WL 2836759, at *3 (S.D.N.Y. June 1,

 2020) (emphasis added); see also Perros v. Cnty. of Nassau, No.

 15-CV-5598, 2019 WL 1441131, at *2 (E.D.N.Y. Mar. 28, 2019) (“A

 party seeking reconsideration may . . . no[t] advance new facts,

 issues or arguments not previously presented to the Court.”).

              Plaintiff’s request for reconsideration to amend his

 Complaint is no more than an attempt to “plug the gap” or seek the

 proverbial second bite of the apple.        Notwithstanding his presumed

 pro se status, Plaintiff had previous opportunities to address

 whether his Complaint should be construed to include state law

 claims.    In their motion to dismiss, Defendants argued “[i]t is

 unclear whether [P]laintiff asserts state law claims too” and if

 so, the claims were without merit.          (Dismissal Br. at p. 7 n.4;

 id. at pp. 6, 8 n.5, 20 n.9.)      Plaintiff neither responded to these

 arguments in opposition to the dismissal motion nor did he raise

 the viability of the state law claims when objecting to the R&R.

 As stated, “[a] motion for reconsideration is not the place to

 raise new arguments that could have been raised in the first

 instance.”    Trundle, 2020 WL 5913285, at *5.        Moreover, the Court

 agrees    with   Defendants    that   “Plaintiff’s    failure    to   oppose


                                       11
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 12 of 13 PageID #: 696



 dismissal of any purported false arrest and state law claims

 rendered them abandoned.”            (Defs. Opp., ECF No. 38, at 6; see id.

 at 6-7 (collecting cases holding that failures to respond to

 arguments for dismissal constitute abandonments of the underlying

 claims)); see also Wilkov v. Ameriprise Fin. Servs., Inc., 753 F.

 App’x 44, 47 n.1 (2d Cir. 2018) (“We affirm the District Court’s

 dismissal of those claims on the ground that they were ‘abandoned’

 by [pro se plaintiff] when she failed to oppose them in her

 opposition to Ameriprise’s motion to dismiss.”).                     Plaintiff’s pro

 se status does not shield him from such a result.                           See, e.g.,

 McNair v. Ponte, 16-CV-1722, 2019 WL 1428349, at **6, 21 (S.D.N.Y.

 Mar. 29, 2019)(“This Court has deemed claims abandoned even in

 cases   where   the    plaintiff       was      proceeding    pro    se.”).      Thus,

 Plaintiff’s attempt to now assert state law claims is foreclosed.

              Finally, upon the record presented, relief pursuant to

 Rule 60(b) is not warranted.                 In the absence of any mistake,

 inadvertence, excusable neglect, newly discovered evidence, fraud,

 or   exceptional      or    extraordinary        circumstances,       Plaintiff    has

 failed to demonstrate he is entitled to Rule 60(b)’s “extraordinary

 judicial relief.”          Jelen, 2018 WL 8996342, at *1; see also FED. R.

 CIV. P. 60(b).        At this juncture, Rule 60(b) does not provide

 Plaintiff    with     an    avenue    to   revive    and     amend    his    dismissed

 Complaint.




                                            12
Case 2:18-cv-04796-JS-AYS Document 44 Filed 01/06/21 Page 13 of 13 PageID #: 697



                                   CONCLUSION

             For   the   reasons    stated,     the   Court   exercises   its

 discretion and GRANTS Plaintiff’s motion.             (ECF No. 36.)      Upon

 reconsideration, the relief sought therein is DENIED.           The Court’s

 Judgment (ECF No. 31) remains unaffected and this case remains

 CLOSED.

             Because Plaintiff is currently represented by counsel,

 he will not receive a copy of this Memorandum & Order by mail.

 The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

 appeal would not be taken in good faith and therefore in forma

 pauperis status is DENIED for purpose of an appeal.             Coppedge v.

 United States, 269 U.S. 438, 444-45 (1962).


                                            SO ORDERED.



                                            /s/ JOANNA SEYBERT_________
                                            Joanna Seybert, U.S.D.J.


 Dated: January   6 , 2021
        Central Islip, New York




                                       13
